PER CURIAM.
This case involves an appeal from the denial of the appellant’s Motion to Correct Error of Calculation and Clarification of Sentence. The appellant, who was the defendant below, contends that he is entitled to an additional four hundred (400) days of jail time credit in addition to the five hundred sixty-eight (568) days credit already awarded to him.
*653Although the record does not reflect that the appellant is entitled to an additional four hundred (400) days credit, the State correctly concedes in their response to the appellant’s appeal herein that the appellant is entitled to be awarded an additional three hundred eighty-seven (387) days credit for time served in jail prior to being resentenced on October 5,1992.
Accordingly, the trial court’s denial of the defendant’s Motion to Correct Error of Calculation is reversed to the extent that it denied him the additional three hundred eighty-seven (387) days credit to which he is entitled. This case is remanded to the trial court so that it can correct the sentencing order to reflect credit for an additional three hundred eighty-seven (387) days.
Reversed and remanded.